PER CURIAM.
Leo Houck, a former inmate at the Idaho State Correctional Institution, brought this action against the State of Idaho and former members of the Commission of Pardons and Parole seeking monetary damages for alleged irregularities in proceedings concerning his parole. Houck mailed a copy of the complaint and summons to each defendant by registered mail, rather than having them served personally as required by I.R.C.P. 4(d)(1), (2) and (5). As permitted by I.R.C.P. 4(i) and 12(b)(2), defendants filed a motion to dismiss, asserting various defenses including “insufficiency of process and insufficiency of service of process.” Houck moved for entry of the defendants’ default because of their failure to answer the complaint within twenty days.
Following a hearing on these motions the district court denied Houck’s motion for default and issued an order dismissing the case without prejudice for failure to personally serve the summons and complaint as required by the rules cited above. The district court’s ruling was correct. Therefore, the order is affirmed.